UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1731


MILIYON A. ETHIOPIS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 15, 2013               Decided:   February 12, 2013


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Garfield, LAW OFFICE OF DAVID GARFIELD, Washington, D.C.,
for Petitioner. Stuart F. Delery, Acting Assistant Attorney
General, Anthony C. Payne, Senior Litigation Counsel, Jesse M.
Bless,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miliyon A. Ethiopis, a native of Ethiopia, petitions

for   review     of    an   order   of       the    Board     of       Immigration      Appeals

(Board)    denying      his   motion     to        reopen    as    untimely.          We    have

reviewed   the     administrative        record        and       Ethiopis’       contentions,

and conclude that the Board did not abuse its discretion in

denying    his    motion.       See      8    C.F.R.        § 1003.2(a)       (2012).         We

accordingly deny the petition for review for the reasons stated

by the Board.          See In re: Ethiopis (B.I.A. May 11, 2012).                             We

dispense    with       oral   argument         because           the     facts    and      legal

contentions      are    adequately       presented          in    the     materials      before

this court and argument would not aid the decisional process.


                                                                           PETITION DENIED




                                              2